DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2021 was filed after the mailing date of the Notice of Allowance on 10/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
101

For the reasons given above the 35 U.S.C § 101 rejection of the previous action is withdrawn and the claims are allowed.

102/103
None of the prior art, single or in combination, teaches the combination of: 
“instantiate a new tamper resistant asset account, wherein the account is populated with the requestor identifier, unique requestor device identifier, a secure cryptographic element for the tamper resistant account, 
provide a message to generate an account card associated with the tamper resistant asset account, wherein the account card is configured to authorize account access to the user access credential, and 
obtain a request to engage the account card in a transaction, wherein the request includes the user access credential”, as recited in claim 1. 
Claims 10, 13, 16 and 19 recite similar limitations as set forth in claim 1, and therefore are patentable over prior art.


Prior art, U.S. Patent Appl. Pub. No. 2015/0142657 (Sagastiverza et al.) discloses a system, method, and computer-readable storage medium configured to enable a cardholder to perform a financial transaction with virtual payment card when presenting a linked physical payment card. 
However, Sagastiverza et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2010/0088188 (Kumar et al.) discloses methods, systems, and computer readable media for virtual card transfer between near field communications (NFC)-enabled mobile devices. According to one aspect, a method for over-the-air (OTA) virtual card transfer between NFC-enabled mobile devices is disclosed. The method includes receiving, at an OTA provisioning server, a virtual card, from a sending mobile device, that is intended for a receiving mobile device.  The virtual card is provisioned, over the air, to the receiving mobile device, where the virtual card is immediately presentable by the receiving mobile device at a point of sale terminal. 
However, Kumar et al. fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2016/0253657 (Sohn et al.) discloses a method and an apparatus for a card service in which an electronic device (e.g., smart phone) and a sub-electronic device (e.g., wearable device) are provided.  The method and apparatus include the operations of interconnecting an electronic device and a sub-electronic device through a secure session, guaranteeing the sub-electronic device by 
However, Sohn et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687